DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5,7-8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US. 2012/0258328) in view of Lee (US 3,451,583).
Claim 1: Carlson et al. provides an interference fit joining method (abstract; “The inserts are positioned at joint locations for joining of the articles to other articles”), comprising: providing a tolerance adjuster (insert 150’ Fig. 11; paragraph [0060]; “The slightly domed or dished interior region of the insert 150’ may be used to accommodate minor tolerance issues”) and a die casting boss (Fig. 11 shows boss 70 of lower die 68) formed in a magnesium- based die casting (paragraph [0058]; “the mechanical constraints shown may be supplemented by a metallurgical bond by use of an insert material which alloys with magnesium”; magnesium casting 56”, Fig. 11); positioning the tolerance adjuster over a cavity of the die casting boss (Fig. 11 shows positioning insert 150” over boss 70  of lower die 68”); and pressing the tolerance adjuster over the die casting boss to form a joint assembly (paragraph [0059] “ A stamped circular insert 
Carlson fails to explicitly disclose a cavity of the die casting boss, pressing the tolerance adjuster at least partially into the cavity.
Lea, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches a cavity of the die casting boss (Fig. 2, shows aperture 16 formed in boss 18 in a die cast member; “an aperture 16 in a die cast member", col. 2, line 43), pressing the plug at least partially into the cavity (Fig. 2 shows plug 12 being pressed at least partially into the aperture 16). 
It would have been obvious to one of ordinary skill in the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (Col. 1, lines 30-40, Lee). 
Claim 2:  Carlson as modified by Lee provides the tolerance adjuster and the die casting boss are sized to form an interference fit between the tolerance adjuster and the die casting boss (Fig. 11 shows the insert 150” and the boss 70 of the lower die 68 are sized to form an interface fit between the insert 150" and the boss 70. "The slightly domed or dished interior region of insert 150' (FIG. 9) may be used to accommodate minor tolerance issues", para. [0060]). 

 Lee, in the field of a plug for sealing apertures o varying size and taper in die casting (title), teaches when the plug is at least partially pressed into the cavity (Fig. 2 shows plug 12 is being pressed at least partially into the aperture 16). 
It would have been obvious to one of ordinary skill in the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (Col. 1, fines 36-46, Lee}.  
Claim 3:  Carson as modified by Lee fails to explicitly disclose wherein pressing the tolerance adjuster into the cavity comprises using a maximum press-in-force of  4.75 kN.
 Lee, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches pressing the plug into the cavity (Fig. 2 shows plug 12 is being pressed into the aperture 16). 
 It would have been obvious to one of ordinary skill in the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (Col. 1, lines 30-40, Lee). 
It would have been obvious to one having ordinary skill in the art to have a maximum press-in-force of 4.75 kN, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Further, one of ordinary skill in the art would have done so to fit the adjuster inside the cavity and thereby avoid unwanted movement of the adjuster inside the cavity. 
Claim 5: Carlson as modified by Lee provides a tolerance adjuster (The slightly domed or dished interior region of Insert 150’ (FIG. 9) may be used to accommodate minor tolerance issues”, para. [(0060]). 
Carlson fails to explicitly disclose wherein an interference dimension between the tolerance adjuster and the cavity is in a range of 0.01 mm to 0.20 mm, inclusive.
 Lee, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches a cavity of the die casting boss (Fig. 2 shows aperture 16 formed in boss 18 in a die cast member “an aperture 16 in a die cast member”, Col. 2, line 43), pressing the plug at least partially into the cavity (fig. 2 shows plug 12 is being pressed at least partially into the aperture 16).
It would have been obvious to one of ordinary skill in the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (Col. 1, lines 30-40, Lee).
It would have been obvious to one having ordinary skill in the art to optimize an interference dimension between the plug and the cavity to be in a range of 0.01 mm to 0.20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, one of ordinary skill in the art would do so to fit the adjuster inside the cavity and thereby avoid unwanted movement of the adjuster inside the cavity.
Claim 7:  Carlson as modified by Lee fails to explicitly disclose the cavity has a draft angle of 0.5° per side.
Lee, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches a cavity (aperture 16, Fig. 2). 
It would have been obvious to one of ordinary skill in the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the die cast and leaking (Col. 1, lines 30-40, Lee). 
It would have been obvious to one having ordinary skill in the art to optimize the draft angle to be 0.5° per side inside the cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Further, one of ordinary skill in the art would do so to fit the adjuster inside the cavity and thereby avoid unwanted movement of the adjuster inside the cavity.
Claim 8: Carlson as modified by Lee fails to explicitly disclose an outer surface of the die casting boss has a draft angle of 2° per side.
It would have been obvious to one having ordinary skill in the art to optimize the draft angle to be 2° per side inside the cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Further, one of ordinary skill in the art would do so to fit the adjuster inside the cavity and thereby avoid unwanted movement of the adjuster inside the cavity.
Claim 12: Carlson discloses a joint assembly (abstract; “The inserts are positioned at joint locations for joining of the article to other articles", insert 150", Fig. 11), comprising: a tolerance adjuster including a base ("The slightly domed or dished interior region of Insert 150’ (Fig. 9) may be used to accommodate minor tolerance issues", para, [0060]; Fig. 11 shows insert 150" including a base) and a die casting boss (Fig. 11 shows boss 70 of lower die 68); wherein the base is held on the die casting boss (Fig. 11 shows positioning insert 150" base over boss 70 of the tower die 68).
Carlson fails to explicitly disclose a die casting boss including a cavity, wherein the base is held in the cavity of the die casting boss, and wherein an outside diameter of the tolerance adjuster is greater than a diameter of the cavity.
Lee, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches a cavity of the die casting boss (Fig. 2 shows aperture 16 formed in boss 18 in a die cast member; "an aperture 16 in a die cast member”, col. 2, line 43), wherein the base of plug is held in the cavity of the die casting (fig. 2 shows base of plug 12 is being pressed at least partially into the aperture 16), and an outside diameter of the plug is greater than a diameter of the cavity (fig. 2 shows an outside diameter of plug 12 is  greater than a diameter of the aperture 16). 
 It would have been obvious to one of ordinary skill in the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (col. 1, lines 30-40, Lee). 
Claim 13: Carlson as modified by Lee fails to explicitly disclose wherein the cavity has a diameter in a range of 20.26 mm to 20.44 mm, inclusive. 
Lee, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches a cavity of the die casting boss (fig. 2 shows aperture 16 formed in boss 18 in a die cast member, “an aperture 16 in a die cast member", col. 2, line 43). 
It would have been obvious to one of ordinary sill In the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (col. 1, lines 30-40, Lee). 
It would have been obvious to one having ordinary skill in the art to optimize the cavity to have a diameter in a range of 20.26 mm to 20.44 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, one of ordinary skill in the art would do so to fit the adjuster inside the cavity and thereby avoid unwanted movement of the adjuster inside the cavity.

Claim 14: Carlson as modified by Lee fails to explicitly disclose wherein the cavity has a diameter in a range of 20.439 mm to 20.500 mm, inclusive. 
Lee, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches a cavity of the die casting boss (fig. 2 shows aperture 16 formed in boss 18 in a die cast member, “an aperture 16 in a die cast member", col. 2, line 43). 
It would have been obvious to one of ordinary sill In the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (col. 1, lines 30-40, Lee). 
It would have been obvious to one having ordinary skill in the art to optimize the cavity to have a diameter in a range of 20.439 mm to 20.500 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, one of ordinary skill in the art would do so to fit the adjuster inside the cavity and thereby avoid unwanted movement of the adjuster inside the cavity.
Claim 15: Carlson as modified by Lee fails to explicitly disclose wherein an outside diameter of the tolerance adjuster is greater than the diameter of the cavity by an amount in a range of 0.01 mm to 0.20 mm, inclusive.
Lee, in the field of a plug for sealing apertures of varying size and taper in die casting (abstract), teaches a the outside diameter of the plug is greater than the diameter of the cavity (fig. 2 shows an outside diameter of the plug 12 is greater than a diameter of the aperture 16). 
It would have been obvious to one of ordinary sill In the art to modify Carlson with the teaching of Lee for the purpose of sealing the die casting system and thereby avoiding contamination in the dies cast and leaking (col. 1, lines 30-40, Lee). 
It would have been obvious to one having ordinary skill in the art to optimize the outside diameter of the tolerance adjuster to be greater than the diameter of the cavity by an amount in a range of 0.01 mm to 0.20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, one of ordinary skill in the art would do so to seal the die casting system and thereby avoiding contamination in the dies cast and leaking (Col. 1 lines 30-40; Lee).

Allowable Subject Matter
Claims 4,6,9-11, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        3/22/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726